902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven S. PIERSON, M.D., Plaintiff-Appellant,v.William S. PEARSON, M.D.;  Frederick J. Kane, M.D.;  MichaelJ. Kelly, M.D.;  Thomas L. Ayres;  Henry E. Ernst;  ThomasR. Kearney, M.D., Shyamala B. Shenoy, M.D.;  VeteransAdministration;  Thomas K. Turnage, Defendants-Appellees.
No. 89-2430.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1990.Decided April 20, 1990.Rehearing Denied May 15, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (C/A No. 87-642-WS)
Steven S. Pierson, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, N.C.;    Richard Lee Robertson, Assistant United States Attorney, Greensboro, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Steven S. Pierson, M.D., appeals from the district court's order* denying relief on his claims that violations of his constitutionally protected rights occurred in connection with his separation from employment at the Veterans Administration Medical Center (VAMC) in Salisbury, North Carolina.  His claims were brought under 42 U.S.C. Sec. 1985 and Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  He also contests the district court's grant of summary judgment for the government on its counterclaim for a refund of the special pay which Pierson received during his employment at the VAMC.  After a thorough review of the record, we find that Pierson's appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pierson v. Pearson, C/A No. 87-642-WS (M.D.N.C. May 31, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We find no error or undue bias in the district court's prior order of June 23, 1988, which dismissed defendant Pearson and claims one and three